Exhibit 10.105
OMNIBUS AMENDMENT
RELIANT ENERGY, INC. SEVERANCE PLANS
          WHEREAS, Reliant Energy, Inc., a Delaware corporation (the “Company”),
maintains and sponsors the following severance plans (collectively, the
“Plans”):
     Reliant Energy, Inc. 2003 Involuntary Severance Benefits Plan for Employees
with Annual Base Pay $200,000 and Above;
     Reliant Energy, Inc. 2003 Involuntary Severance Benefits Plan for Employees
with Annual Base Pay at Least $150,000 but Less than $200,000;
     Reliant Energy, Inc. 2003 Involuntary Severance Benefits Plan for Employees
with Annual Base Pay Less than $150,000; and
     Reliant Energy, Inc. Executive Severance Plan;
and
          WHEREAS, the Company has the authority to amend the Plans; and
          WHEREAS, effective as of May 2, 2009, the Company changed its name to
RRI Energy, Inc.; and
          WHEREAS, the Company desires to amend the Plans to reflect the change
in the Company’s name;
          NOW, THEREFORE, the Company hereby amends the Plans, effective as of
May 2, 2009, as follows:
          1. The name of the plan sponsor of each of the Plans shall be changed
to RRI Energy, Inc. and each of the Plans is hereby amended by replacing all
references in the Plans to “Reliant Energy, Inc.” with “RRI Energy, Inc.” and
the Plans are hereby amended as otherwise necessary to reflect the foregoing.
          2. The Plans each are hereby amended to change the name of such Plans
by replacing all references in the Plan names to “Reliant Energy, Inc.” with
“RRI Energy, Inc.” and the Plans are hereby amended as otherwise necessary to
reflect the foregoing.

1



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, RRI Energy, Inc. has caused these presents to be
executed by its duly authorized officer in a number of copies, all of which
shall constitute one and the same instrument, which may be sufficiently
evidenced by any executed copy thereof, this 4th day of June 2009, but effective
as of the date set forth above.

            RRI ENERGY, INC.
      By:       /s/ Karen D. Taylor        Karen D. Taylor        Senior Vice
President-Human Resources     

2